Citation Nr: 1222714	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-28 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the left cheek, scalp, left forearm, left forehead and left wrist, and basal cell carcinoma of the right upper back.  

2.  Entitlement to service connection for a small intestine mesenteric carcinoid tumor with metastasis to the liver.

3.  What evaluation is warranted for gastroesphageal reflux disease with Barrett's esophagus and a history of sliding hiatal hernia from July 24, 2006?


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for a small intestine mesenteric carcinoid tumor with metastasis to the liver; and for squamous cell carcinoma of the left cheek, scalp, left forearm, left forehead and left wrist, and basal cell carcinoma of the right upper back.  The November 2006 rating decision granted entitlement to service connection for gastroesophageal reflux disease with Barrett's esophagus and a history of sliding hiatal hernia and assigned a noncompensable rating effective July 24, 2006.  

As the Veteran perfected an appeal of the initial noncompensable rating assigned following the grant of service connection, the Board has characterized the issue in accordance with the decision of the United States Court of Appeals for Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 119 (1999) (appeals from original awards are not to be construed as claims for increased ratings), that requires consideration of the evidence since the effective date of the grant of compensation.  

In an April 2009 rating decision, the RO increased the rating for the Veteran's service-connected gastroesphageal reflux disease with Barrett's esophagus and history of sliding hiatal hernia, effective July 24, 2006.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increased remains before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In March 2009, the Veteran testified during a personal hearing at the RO.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection for squamous and basal cell carcinoma 

The Veteran asserts that he is entitled to service connection for squamous and basal cell carcinoma, diagnosed seven years following discharge, due to excessive sun exposure during military service.  The Veteran testified that he was told by his physician these disorders were due to years of sun exposure.  

Although the Veteran's DD Form 214 shows military occupational specialties of an administrative specialist and a finance senior sergeant, he contends that he often advised and trained units outdoors during active training and weekend drills.  

Service treatment records show that "skin problems" were noted on the Veteran's arms during an August 1995 service examination.  Post-service VA treatment records show that in January 1998, the Veteran was treated for several non healing lesions, diagnosed as keratosis, on his head and face.  In March 1998, a positive history of skin cancers at other locations was noted and the Veteran reported post-service employment in a Blue Cross Blue Shield office and as a baseball umpire.  

In April 1998, a benign lesion, diagnosed as chronic inflamed skin with marked anathosis and parakeratosis and focal acute folliculitis was excised from the left lower eyelid.  

In January 2003, focal lesions on the forehead, left cheek, right side of the nose, and arm were noted.  The assessment was rule out basal cell carcinomas.  In February 2003, a lesion on the left cheek was diagnosed as invasive squamous cell carcinoma of the left cheek.  Since then, the Veteran has been diagnosed with squamous and basal cell carcinomas on multiple areas of his body, including his upper torso and extremities, head, neck, and face.  

Service connection for a small intestine mesenteric carcinoid tumor with metastasis to the liver 

The Veteran asserts that he is entitled to service connection for a small intestine mesenteric carcinoid tumor with metastasis to the liver due to environmental exposures during service in Desert Storm, to include burning oil fields, possible chemical agents given his close proximity to several intercepted scud missile attacks while stationed at Port of Daemon, and administration of a series of anthrax vaccinations during service.  The Veteran asserts that the same symptoms that lead to his 2005 diagnosis, such as severe abdominal pain and bloating, were present during and since service until diagnosis in 2005.

Although the Veteran's DD Form 214 shows military decorations and awards indicative of service in Desert Storm, it does not appear that his service personnel records have been requested or associated with the claims folder.  Additionally, it does not appear that the Veteran's claimed close proximity to several intercepted scud missile attacks while stationed at Port of Daemon has been verified.  

Review of the service treatment records show sporadic complaints of and treatment for abdominal pain, cramping, and bloating since November 1973.  In January 1981, an upper gastrointestinal series diagnosed a sliding-type hiatal hernia without evidence of reflux or ulcer.  Liver function tests were normal.  Abdominal x-rays were reported as normal in 1981 and 1983.  In-service diagnoses included questionable esophagitis, a muscle strain, probable constipation with slow resolution, and gastroesphageal reflux disease.

Post-service VA treatment records dating from December 1998 to January 2004 show complaints of abdominal pain and bloating which were treated with antacids and laxatives.  In May 2000, abdominal x-rays revealed fecal matter, but not excessive, without any acute findings.  In October 2000, it was noted that the Veteran had symptoms suggestive of gastroesphageal reflux disease with recent onset of symptoms suggestive of irritable bowel syndrome.  In January 2001, a barium enema revealed normal findings, however, air distension of the colon reproduced the Veteran's complaints of lower abdominal pain.  Complaints of abdominal pain and bloating continued through January 2004.

In July 2005, private treatment records show that upon undergoing an evaluation for cardiac complaints, the Veteran experienced severe abdominal pain and cramping necessitating evaluation.  He reported bouts of abdominal bloating and gas pains with distension six to ten times per year with spontaneous resolution since 2000 or 2002 which had increased in frequency and severity.  An initial July 2005 evaluation of abdominal pain was negative, however, an abdominal ultrasound revealed an echogenic liver with multiple lesions compatible with metastatic disease.  In October 2005, an upper gastrointestinal series with an ultrasound guided biopsy of liver lesions revealed neuroendocrine neoplasm strongly positive for chromogranin and focally positive for synaptophysin with an unknown primary source.  

In December 2005, the Veteran presented for an initial evaluation for a metastatic carcinoid by Dr. G., an oncologist at Duke University Medical Center.  The Veteran's social history noted twenty-four years of military service with six months of service during Desert Storm on the Iraqi border.  Known exposure to chemicals or radiation was denied.  A 52 pack-year tobacco history was noted.  A December 2005 CT scan of the colon, abdomen, and pelvis revealed an apiculated mass in the small bowel mesentery with central calcification with associated mesenteric tethering and multiple low attenuation liver lesions.  

At the March 2009 hearing, the Veteran testified that his small intestine mesenteric carcinoid tumor was a very rare and incurable kind of cancer.  He was reportedly told by his physician that there are only approximately 720 known diagnoses of this kind of cancer, however, the Veteran was unsure of the geographic location of such diagnoses.  The appellant expressed his belief that such diagnosis may be linked to environmental and/or chemical exposures during service in Desert Storm, to include exposure to oil field fires, anthrax vaccinations, and his close proximity to intercepted scud missiles that blew up overhead while stationed at Port of Daemon.  He stated that the etiology of his condition is unknown due to how rare it is.  He stated that to his knowledge, his treating oncologist at Duke Medical Center, Dr. G., was the only oncologist on the east coast who has treated anyone with his condition and Dr. G. could not give a factual etiological cause of his diagnosis.  

The Veteran has not been afforded VA examinations to determine the nature and etiology of either basal and squamous cell carcinomas, or small intestine mesenteric carcinoid tumor with metastasis to the liver.  In May 2008, the Veteran requested, and was advised that he would be scheduled for an Environmental Impact Study and Examination.  This has not been done.  A VA examination or opinion is necessary, in cases such as this, where the evidence of record indicates that the claimed disability or symptoms may have had their onset during or may otherwise be associated with the Veteran's service or other service-connected disability, and the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the Veteran should be afforded VA examinations of these conditions on remand.

Increased initial evaluation for gastroesphageal reflux disease with Barrett's esophagus and history of sliding hiatal hernia from July 24, 2006

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113 (2011).  Consequently, certain coexisting diseases in this area, do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  Id.  The Schedule of Ratings pertaining to the Digestive System is outlined in 38 C.F.R. § 4.114, Diagnostic Codes 7200 to 7354.  

Here, the Veteran's service-connected gastroesphageal reflux disease with Barrett's esophagus and history of a sliding hiatal hernia has been evaluated under Diagnostic Code 7346, for evaluation of a hiatal hernia.  Review of the medical evidence since July 2005 reveals additional diagnoses of diverticulitis and gastritis which are not service-connected disabilities.  Additionally, pathology reports revealed high grade dysplasia at 29 and 33 centimeters from the Veteran's incisors, and reactive epithelial hyperplasia at 27 centimeters from his incisors.  Biopsy of the Veteran's transverse colon revealed tubular adenoma with moderate low grade dysplasia without malignancy.  Although the Veteran underwent VA digestive examinations in October 2006 and April 2009, the claims folder was not available for review by either examiner and such diagnoses and findings were not addressed by either examiner.  Thus, there is no medical evidence of record addressing whether such conditions may be related to service or to service-connected disability. 

Further, it is likely that the Diagnostic Code under which the Veteran's service-connected digestive disabilities are evaluated may be dependent on whether his mesenteric carcinoid tumor of the small intestine with metastasis to the liver is found to be service-connected on remand.  Accordingly, an accurate and adequate evaluation of the Veteran's service-connected digestive disabilities cannot be assigned prior to affording the Veteran a VA examination with medical opinion to determine exactly what digestive disabilities are present currently, and whether such disabilities had an onset during, or may otherwise be related to service or service-connected disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Inquiry of the Virtual VA paperless claims processing system showed that in or around April 2012, the Veteran submitted a claim for individual unemployability due to service-connected disability, which he specified was due to his service-connected hiatal hernia.  Thus, it appears that the Veteran's service-connected digestive disabilities may have worsened since the most recent VA examination dated April 2009.  Thus, a contemporaneous examination is also necessary to evaluate the current severity of any service-connected digestive disability.  

Finally, the Board notes that treatment records from the Duke Medical Center were last updated in January 2009 and treatment records from Moncrief Army Hospital were last updated in January 2004.  Additional relevant medical records, if any, should be obtained.  38 C.F.R. § 3.159(c)(2).  Similarly, any temporary claims folders located at the Columbia, South Carolina RO which pertain to the Veteran should be obtained and merged with the permanent claims folder on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran and his representative a letter requesting that the Veteran provide additional details regarding the dates and geographic locations of his service in Desert Storm, to include the approximate dates and locations of the alleged scud missiles that were shot down overhead while stationed at the Port of Daemon.  Additionally, the letter should request that the Veteran provide the dates, locations, and names of any providers, VA and non VA, who have treated him for any digestive condition since July 2005, to include the dates of any treatment received at the Duke Medical Center since January 2009.  The Veteran should also be requested to submit sufficient information and authorization, including the specific dates of treatment, to enable VA to obtain any private treatment records indicated.

If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain these records would be futile (i.e., a memorandum of formal finding of unavailability).  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

2.  The RO/AMC must contact the National Personnel Records Center and request the Veteran's complete service personnel records, to specifically include the dates and geographic locations of his service during Desert Storm.  Based on the Veteran's response received from the development requested above, the RO/AMC should take any necessary development action to verify the Veteran's alleged close proximity to scud missiles shot down overhead while stationed at the Port of Daemon during Desert Storm.  

If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain these records would be futile (i.e., a memorandum of formal finding of unavailability).  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

3.  Thereafter, the RO/AMC must schedule the Veteran for a VA digestive disorders examination with a gastroenterologist to determine the nature, onset, and etiology of any digestive disability diagnosed.  All indicated tests and studies are to be performed.  The claims folder, to include any relevant records contained in Virtual VA, and a copy of this REMAND must be made available to the examiner.  The examiner must acknowledge his/her review of Virtual VA, and specifically state the range of dates of the records reviewed on Virtual VA.  For each diagnosed digestive disorder, the examiner must address whether it is at least as likely as not that the disorder had onset during service or is otherwise related to service or service-connected disability.  The examiner must provide a complete written rationale for any opinion offered.  In so doing the examiner must: 

* Explain the basis for each diagnosis offered, and how that diagnosis is justified. 

* Address whether the complaints of abdominal pain noted during service are a continuation of the complaints of abdominal pain noted following discharge which eventually necessitated diagnostic testing which led to the 2005 diagnosis of a small intestine mesenteric carcinoid tumor with metastasis to the liver.  Additionally, regarding the progression of this condition, discuss the significance, if any, of the fact that metastasis to the liver was found upon diagnosis in 2005.

* Address the presence or absence of any link between any diagnosed gastrointestinal disorder and any verified in-service environmental exposures and in-service complaints of abdominal pain.  (In November 2007, the appellant provided a statement pertaining to his alleged environmental exposures during service.  It appears that such exposures may be consistent with the time, place and circumstances of his service during Desert Storm, but as of the date of this remand, the claimed environmental exposures have not been independently verified.  That finding may change depending on the results from development outlined above.)  

* The examiner must consider the lay statements of the Veteran.

If the examiner finds that any digestive condition diagnosed on examination is not related to service or to service-connected disability, the examiner should indicate whether it is as least as likely as not that such condition is aggravated (permanently worsened beyond normal progression) by gastroesophageal reflux disease with Barrett's esophagus and a history of sliding hiatal hernia.  

Additionally, in accordance with the latest appropriate worksheet for rating digestive conditions, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any diagnosed digestive condition that is currently service-connected or found by the examiner to have had an onset during service or to be related to service or to service-connected disability.  This specifically includes gastroesophageal reflux disease with Barrett's esophagus and a history of sliding hiatal hernia.  The examiner should also discuss any occupational impairment resulting from service-connected digestive disabilities.  

If the examiner is unable to provide any of the requested opinions that fact must be stated and the reasons why explained.  That is, the examining physician must specifically explain why the causation or progression of any digestive disorder diagnosed on examination is unknowable.  

4.  The Veteran must also be afforded a VA dermatology examination by a physician to determine the nature and etiology of his squamous and basal cell carcinomas, diagnosed in 2003.  All indicated tests and studies are to be performed.  The claims folder, to include any relevant records contained in Virtual VA, and a copy of this REMAND must be made available to the examiner.  The examiner must acknowledge his/her review of Virtual VA, and specifically state the range of dates of the records reviewed on Virtual VA.  

Following review of the claims file and examination of the Veteran, the dermatologist must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that squamous or basal cell carcinoma arose during service or within one year of the Veteran's August 1996 discharge or is otherwise related to service, to include the appellant's in-service sun exposure.  

If the examiner is unable to provide any of the requested opinions that fact must be stated and the reasons why explained.  That is, the examining physician must specifically explain why the causation of the Veteran's diagnosed squamous and basal cell carcinomas is unknowable.  

5.  After the development requested has been completed, the RO/AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The RO/AMC must ensure that the examiners have documented their review of Virtual VA.  If the reports are deficient in any manner, the RO/AMC must implement corrective procedures at once. 

6.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

7.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate all of the issues listed on the title page of this remand.  All evidence of record, to include that submitted since April 2009, and all applicable laws and regulations must be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded, to include medical evidence from any treating physician pertaining whether either skin cancer, and/or a small intestine mesenteric carcinoid tumor with metastasis to the liver at least as likely as not (50/50 probability) had its onset during service, or may otherwise be related to service, to include alleged environmental exposures to burning oil fields and/or chemicals during a six month deployment to Saudi Arabia.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


